DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/8/2020. Claims 1-4 and 6-20 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voeller et al. US 2014/0081244 further in view of Toyama et al. H0743222 (IDS filed 4/4/19 item 1)
Regarding claim 1 and 10, Voeller discloses a medical device for measuring blood pressure, comprising:
	 an elongated shaft having a proximal region and a distal region and a lumen extending there through ([¶6,48]);
	an optical pressure sensing block disposed within the lumen, the optical pressure sensing block including a distal portion and a proximal portion ([¶40]) that has a tapered outer surface ([FIG4-6] portion 318 is an outside taper of an internal sensing block);

	the proximal portion forming an optical fiber connector extending proximally from the proximal portion, the optical fiber connector configured to be coupled to an optical fiber; and
	an optical fiber extending through the lumen and coupled to the optical fiber connector ([¶40,62] an optical fiber is attached to the proximal end of the optical sensor)
Voeller does not specifically disclose pressure membrane or the positioning of the pressure membrane. Toyama teaches the optical pressure sensing block further comprises a central portion disposed between the distal portion and the proximal portion where the distal portion having an outer surface that decreases in diameter from the central portion to a position proximate the pressure sensing membrane and wherein the central portion spaces the sensing membrane away from the lumen ([FIG1]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller and as it is no more than the substitution of one known element for another to obtain predictable results. 
 	Toyama does not specifically teach that the decrease in size of the out diameter is a taper. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a taper instead of the step down in Toyama because Applicant has not disclosed that taper provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the stepdown or Toyama because the wider 
Regarding claims 4 and 13, Voeller discloses the lumen includes an enlarged inner diameter portion within the distal region of the shaft, and the optical pressure sensing block is disposed within the enlarged inner diameter portion ([FIG12] the lumen has more volume at the distal end as the core wire tapers). 
Regarding claim 7, Voeller discloses the elongated shaft comprises a tubular member having one or more slots formed therein ([¶61]). 
Regarding claims 8, 9 and 15-16, Voeller discloses a tip member extending distally from the elongated shaft wherein the tip member comprises a shaping member and/or a coil member ([¶45] various embodiments of the catheter can have a distal spring tip). 

Regarding claim 2, Voeller does not specifically disclose the optical fiber connector has a circular cross-sectional shape and has a diameter that is about the same as a diameter of the optical fiber. Toyama teaches a fiber optic pressure sensor with a circular fiber optic connector ([FIG1] the connector is the portion 51 is about the same size as the optical fiber 6). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller and as it is no more than the substitution of one known element for another to obtain predictable results.
Regarding claim 6, Voeller does not specifically disclose the sensing membrane is eutectically bonded to the optical pressure sensing block.22 Toyama teaches a membrane fit over the pressure sensing block which arrives at the same structure as bonding ([FIG1][¶20]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the optical sensor of Toyama for the optical sensor of Voeller as Voeller discloses using fiber optic pressure sensors but does not disclose the specifics of the sensor and the sensor of Toyama is capable of use in the catheter of Voeller.
Regarding claim 14, Voeller as modified by Toyama does not specifically disclose the proximal portion tapering from the central portion to the optical fiber connector. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to taper the proximal and distal ends of the pressure block because Applicant has not disclosed that the tapered shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the optical sensor block of Toyama because it is able to determine the pressure variations. Therefore, it would have been an obvious matter of design choice to modify Voeller in view of Toyama to obtain the invention as specified in claim 14.
 Regarding claim 17, Voeller discloses a medical device for measuring blood pressure, comprising:
	 an elongated shaft having a proximal region and a distal region and a lumen extending there through ([¶6,48]); wherein the distal region has a plurality of slots formed therein ([¶61])
	an optical pressure sensing block disposed within the lumen, the optical pressure sensing block including a distal portion and a proximal portion ([¶40]);

	the proximal portion forming an optical fiber connector extending proximally from the proximal portion, the optical fiber connector configured to be coupled to an optical fiber; and
	an optical fiber extending through the lumen and coupled to the optical fiber connector ([¶40,50,51] an optical fiber is attached to the proximal end of the optical sensor). 
	Voeller does not specifically disclose the pressure sensing membrane. Toyama teaches the optical pressure sensing block further comprises a central portion disposed between the distal portion and the proximal portion where the distal portion tapering from the central portion to a position proximate the pressure sensing membrane and wherein the central portion spaces the sensing membrane away from the lumen ([FIG1]).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to use the pressure block of Toyama with Voeller as it is no more than the substitution of one known element for another to obtain predictable results. 
	Voeller as modified by Toyama does not specifically disclose the distal portion tapering from the central portion to a position proximate the pressure sensing member. However, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to taper the proximal and distal ends of the pressure block because Applicant has not disclosed that the tapered shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the optical sensor block of Toyama because it is able to determine the pressure variations. Therefore, it would have been an obvious 
Regarding claim 18, Toyama teaches the optical pressure sensing block comprises glass ([¶19 of the machine translation] the fiber 18 is part of the block and is made of glass). 
Regarding claim 19, Toyama teaches a recess formed in the distal portion of the optical pressure sensing block beneath the pressure sensing membrane ([FIG1] space 21). 
Claims 3, 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voeller et al. US 2014/0081244 further in view of Toyama et al. H0743222 (IDS filed 4/4/19 item 1) further in view of Wlodarczyk et al. US 4,924,870.
Regarding claims 3, 11 and 12, Voeller does not specifically disclose the optical fiber is fusion spliced to the optical fiber connector. It is noted that this is a product by process claim so it is not necessarily required for the prior art to use the same technique as long as the same result is achieved. Wlodarczyk teaches the optical fiber is interference fit or bonded to ferrule 20 ([C5 L15-34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to take the bonding of Wlodarczyk and incorporate it into the device of Voeller in order have less variance ([C5 L15-34]).
Regarding claim 20, Wlodarczyk teaches the optical fiber connector is configured to improve the accuracy of a connection between the distal end of the optical fiber and the optical fiber connector ([C5 L15-34] the fiber is bonded into the block which would cause less variance than if it were just fitted). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to take the bonding of Wlodarczyk and incorporate it into the device of Voeller in order have less variance ([C5 L15-34]).
Response to Arguments
Applicant's arguments filed 2/15/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 103 rejection, Examiner respectfully disagrees. Toyama teaches a sensor with a decrease in diameter like the instant device. Voeller also discloses having a tapered sensor supporting block as shown in the FIG5,6. Toyama does not specifically teach the taper but as discussed above using a taper instead of the step down in diameter would have been an obvious design choice. Similarly, it would have been obvious for one of ordinary skill in the art at the time of filing to combine the sensor of Toyama with the device of Voeller as Voeller’s core functions the same as the optical pressures sensing block. It is disposed within the lumen, it has a central portion and a tapered distal end. There is a sensor disposed on the tapered distal end, sensor 424a, and the central portion and tapered distal portion in combination keep the pressure sensor from contacting a side wall of the lumen. Thus combination of Voeller with Toyama is no more than the substitution of one known element for another to obtain predictable results of sensing pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                     


 /RAJEEV P SIRIPURAPU/ Primary Examiner, Art Unit 3793